Citation Nr: 0813275	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for degenerative joint disease of the lumbar 
spine.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In an August 2003 personal statement, the veteran stated that 
he was involved in a bus accident that occurred in December 
1967, while stationed in Thailand at the Utapao Air Force 
Base.  The veteran explained that because the bus driver was 
traveling at a high speed, he lost control of the bus, hit a 
telephone pole, and caused the bus to slide into a ditch.  He 
further added that he was thrown against the roof of the bus 
and against the cross bar on the seat as the bus came to a 
stop on its side.  The veteran reported that his back was 
numb from the "blow" against the metal seat cross bar and 
he was taken to the base dispensary thereafter.  He was given 
Tylenol and requested to return if pain persisted.  Since 
that time, the veteran has endured flare-ups and sciatic pain 
primarily affecting his right lower extremity.  Private 
treatment records in September 1994 reflect arthritic changes 
of the lumbosacral spine since 1989.  

Review of the veteran's service medical records contain no 
complaints, treatment, or diagnosis of a back condition, and 
upon discharge, the veteran's retirement examination noted a 
normal spine.  However, the Board notes that the veteran's 
retirement examination occurred in June 1967, prior to the 
December 1967 bus accident.  Furthermore, there are no sick 
call reports or medical test results after his June 1967 
retirement examination.  

As such, in March 2006, the RO requested the December 1967 
active duty inpatient clinical records from the 11th United 
States Air Force (USAF) Dispensary, Utapao Airfield, 
Thailand.  It was also noted in a March 2006 "Development 
Worksheet/RB Deferral" that a letter should be sent to the 
veteran requesting details concerning the bus accident and to 
verify the accident once the veteran provided the necessary 
information.  In June 2006, the service department informed 
the RO that no records were located; however, the Board notes 
that the RO did not send the development letter requesting 
specific information concerning the details of the bus 
accident to the veteran.  It appears as though the veteran 
was issued corrective Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice instead.  The Board finds that the 
veteran's claim should be remanded for proper development of 
the record.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  
1.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his degenerative joint 
disease of the lumbar spine and the 
December 1967 bus accident.  The veteran 
should be asked to provide detailed 
information, to include information to 
sufficiently identify the event(s), time 
periods, locations, unit assignments, and 
the rank of the other individuals 
identified as being present during the 
accident.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the alleged event, 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  
2.  Thereafter, obtain the veteran's 
service personnel record and associate it 
with the claims file.  Information should 
be sought from any indicated sources and 
should include a search for additional 
information regarding the December 1967 
bus accident in Thailand.  All requests 
made, and all records and responses 
obtained should be associated with the 
claims folder.  
3.  If and only if the veteran's alleged 
December 1967 bus accident can be 
verified by credible supporting evidence, 
schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner for 
review, and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the back 
should be diagnosed.  The examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
veteran's degenerative joint disease of 
the lumbar spine had its origin in 
service or is in any way related to the 
veteran's active service.
4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



